DEPARTMENT OF HEALTH AND
HUMAN SERVICES Centers for Medicare
& Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

CMCS Informational Bulletin
DATE:

July 24, 2015

FROM:

Vikki Wachino
Director, Center for Medicaid and CHIP Services
Patrick Conway
Deputy Administrator for Innovation & Quality, CMS Chief Medical Officer
Tim Engelhardt
Acting Director, Medicare-Medicaid Coordination Office
Jackie Garner
Administrator, Consortium for Medicaid and Children’s Health Operations

SUBJECT:

Establishing “SOTA 2.0” as a Coordinated Point of Contact for States

States, as well as the National Association of Medicaid Directors (NAMD) and the National
Governors Association (NGA), have suggested that the Centers for Medicare & Medicaid
Services (CMS) improve its Medicaid-related intra-agency and interagency communication. The
purpose of this Informational Bulletin is to update states and our partners about CMS’ efforts to
improve communication and coordination by creating a coordinated point of contact for states
within the Center for Medicaid and CHIP Services (CMCS).
This new approach, “SOTA 2.0,” expands the scope of CMCS’ existing State Operations and
Technical Assistance (SOTA) teams to encompass each state’s Medicaid-related work across
CMS. This will establish for each state a central point of contact that coordinates and tracks
Medicaid issues within CMCS and with the Center for Medicare and Medicaid Innovation
(CMMI), the Medicare-Medicaid Coordination Office (MMCO), the Center for Consumer
Information and Insurance Oversight (CCIIO), and the Center for Program Integrity (CPI).
SOTA 2.0’s goal is to provide a smoother and more efficient experience for states when working
across CMS on Medicaid-related issues. By creating a team that will organize itself around a
state and can be accountable to them, we believe that the new SOTA 2.0 structure will provide
states a more seamless experience for states as they work with CMS.
In spring 2012, the SOTA initiative was created to work through policy and operational changes
required in Medicaid by the Affordable Care Act. The multidisciplinary SOTA teams worked to
address questions from and disseminate information to states. CMS is building on this successful
process and expanding the scope of the issues that these teams address by establishing SOTA
2.0.

Page 2 – CMCS Informational Bulletin
SOTA 2.0 teams, which will be co-led by central and regional office staff, will be responsible for
coordinating, tracking, and monitoring progress on Medicaid-related issues between states and
CMS. SOTA 2.0 will also serve as a vehicle to disseminate outcomes from the Medicaid
Innovation Accelerator Program (IAP) and Medicaid and CHIP Learning Collaboratives. States
can expect that SOTA 2.0 co-leads are aware of major pieces of business (waiver renewals, State
Innovation Model (SIM) activities, and demonstrations to integrate care for dual eligible
beneficiaries) that each state has at CMS and identifying relationships between them.
SOTA 2.0 can be used as a state’s first point of contact when trying to navigate or obtain CMS
assistance on broad delivery system reform efforts. It can also serve as an entry point to CMS
when a new or undefined topic arises.
Standing SOTA calls can still be used for ongoing eligibility and enrollment issues but also to
touch base and share information about other topics as well. SOTA 2.0 co-leads can also arrange
for subject matter experts to attend SOTA standing calls if a state would like a deep dive on a
particular subject. This will be particularly useful for states on issues that cut across multiple
CMCS components and other federal agencies such as the Centers for Disease Control (CDC).
Each state will have SOTA 2.0 co-leads – one person from the CMS Central Office and one
person from the local CMS Regional Office. The day-to-day responsibilities of the SOTA 2.0 coleads will be to:
• Coordinate on behalf of states, and be accountable to them;
• Coordinate among CMCS and other CMS components and, when appropriate, participate
in interagency discussions regarding state issues; and
• Coordinate CMCS “ownership” of issues.
In short, SOTA 2.0 can be considered a “hub” and a resource of information and communication
as it relates to Medicaid-related state issues at CMS.
Below are examples of when states might reach out to their SOTA 2.0 co-leads as a first contact:
• A state is interested in understanding the federal authority issues involved with
establishing a shared savings or pay for performance initiative; or is interested in
obtaining technical assistance to do so.
• Exploration of multifaceted Medicaid initiatives that may involve several CMS
components;
• Medicaid expansion efforts; and
• Proposals that do not fit into a single Medicaid authority or could be executed under
multiple authorities.
SOTA 2.0 will not replace day-to-day program management needs and requirements, such as
state plan amendment submissions or grant reporting. Likewise, states with SIM grants should
continue to consider SIM project officers as their primary contacts for SIM-related technical
assistance needs, and states with Medicare-Medicaid financial alignment model demonstrations
will continue to have a dedicated state lead within MMCO.

Page 3 – CMCS Informational Bulletin
Attached is a list of the SOTA 2.0 co-leads for each state. Additional members of the SOTA
team will fluctuate based on state needs but might include staff from other CMCS components,
CCIIO, CMMI, MMCO, and CPI as needed.
For questions or more information about SOTA 2.0 efforts, please contact Carol Backstrom at
carol.backstrom@cms.hhs.gov.

List of SOTA 2.0 Co-Leads
Robin Preston (robin.preston@cms.hhs.gov), Division Director, State and Stakeholder Relations
Verlon Johnson (verlon.johnson@cms.hhs.gov), Regional Director, Consortium for Medicaid &
Children’s Health Insurance Program
State
Alabama
Alaska
American Samoa
Arizona
Arkansas
California

Colorado

Connecticut
Delaware
District of Columbia
Florida
Georgia
Guam
Hawaii
Idaho
Illinois

Regional Office Lead
Alice Hogan
Alice.Hogan@cms.hhs.gov
Treva Wornath
Treva.Wornath@cms.hhs.gov
Peter Banks
Peter.Banks@cms.hhs.gov
Brian Zolynas
Brian.Zolynas@cms.hhs.gov
Lynn Ward
Lynn.Ward@cms.hhs.gov
Cheryl Young
Cheryl.Young@cms.hhs.gov
Curtis Volesky/Trinia Hunt/
Carl Piekarski
Curtis.Volesky@cms.hhs.gov /
Trinia.Hunt@cms.hhs.gov /
Carl.Piekarski@cms.hhs.gov
Marie DiMartino
Marie.DiMartino@cms.hhs.gov
Mike Cleary
Michael.Cleary@cms.hhs.gov
Alice Robinson-Penn
Alice.Robinson-Pin@cms.hhs.gov
Etta Hawkins
Etta.Hawkins@cms.hhs.gov
Tandra Hodges
Tandra.Hodges@cms.hhs.gov
Peter Banks
Peter.Banks@cms.hhs.gov
Christy Bonstelle
Christly.Bonstelle@cms.hhs.gov
Tom Couch
Thomas.Counch@cms.hhs.gov
Courtenay Savage
Courtenay.Savage@cms.hhs.gov

Central Office Lead
Iris Allen
Iris.Allen@cms.hhs.gov
Jason Berry
Jason.Berry@cms.hhs.gov
Audrey Cassidy / Tanya Pulley
Audrey.Cassidy@cms.hhs.gov /
Tanya.Pulley@cms.hhs.gov
Audrey Cassidy
Audrey.Cassidy@cms.hhs.gov
Jason Berry
Jason.Berry@cms.hhs.gov
Audrey Cassidy
Audrey.Cassidy@cms.hhs.gov
Lisa Jones/Falecia Smith
Lisa.Jones@cms.hhs.gov /
Falecia.Smith@cms.hhs.gov
Lisa Jones/Tanya Pulley
Lisa.Jones@cms.hhs.gov /
Tanya.Pulley@cms.hhs.gov
Ethan Moore
Ethan.Moore@cms.hhs.gov
Ethan Moore
Ethan.Moore@cms.hhs.gov
Iris Allen
Iris.Allen@cms.hhs.gov
Iris Allen
Iris.Allen@cms.hhs.gov
Audrey Cassidy
Audrey.Cassidy@cms.hhs.gov
Audrey Cassidy
Audrey.Cassidy@cms.hhs.gov
Jason Berry
Jason.Berry@cms.hhs.gov
Renee Frandson/Falecia Smith
Renee.Frandson@cms.hhs.gov /
Falecia.Smith@cms.hhs.gov

State

Regional Office Lead

Indiana

Elizabeth Lewis
Elizabeth.Lewis@cms.hhs.gov

Iowa
Kansas
Kentucky
Louisiana
Maine
Maryland

Sandra Levels
Sandra.Levels@cms.hhs.gov
Karen Hatcher
Karen.Hatcher@cms.hhs.gov
Melanie Benning
Melanie.Benning@cms.hhs.gov
Ford Blunt
Ford.Blunt@cms.hhs.gov
Aimee Campbell-O'Connor
Aimee.CampbellO’Connor@cms.hhs.gov
Andrea Cunningham
Andrea.Cunningham@cms.hhs.gov

Massachusetts

Julie McCarthy
Julie.McCarthy@cms.hhs.gov

Michigan

Leslie Campbell
Leslie.Campbell@cms.hhs.gov

Minnesota

Sandra Porter
Sandra.Porter@cms.hhs.gov

Mississippi
Missouri
Montana
N. Mariana Islands
Nebraska
Nevada
New Hampshire
New Jersey
New Mexico

Tandra Hodges
Tandra.Hodges@cms.hhs.gov
Deborah Read
Deborah.Read@cms.hhs.gov
Cindy Smith
Cindy.Smith@cms.hhs.gov
Peter Banks
Peter.Banks@cms.hhs.gov
Benton Williams
Benton.Williams@cms.hhs.gov
Peter Banks
Peter.Banks@cms.hhs.gov
Joyce Butterworth
Joyce.Butterworth@cms.hhs.gov
Nicole McKnight
Nicole.McKnight@cms.hhs.gov
Stacey Shuman
Stacey.Shuman@cms.hhs.gov

Central Office Lead
Renee Frandson/Falecia Smith
Renee.Frandson@cms.hhs.gov /
Falecia.Smith@cms.hhs.gov
Tanya Pulley
Tanya.Pulley@cms.hhs.gov
Tanya Pulley
Tanya.Pulley@cms.hhs.gov
Iris Allen
Iris.Allen@cms.hhs.gov
Jason Berry
Jason.Berry@cms.hhs.gov
Lisa Jones/Tanya Pulley
Lisa.Jones@cms.hhs.gov /
Tanya.Pulley@cms.hhs.gov
Ethan Moore
Ethan.Moore@cms.hhs.gov
Lisa Jones/Tanya Pulley
Lisa.Jones@cms.hhs.gov /
Tanya.Pulley@cms.hhs.gov
Renee Frandson/Falecia Smith
Renee.Frandson@cms.hhs.gov /
Falecia.Smith@cms.hhs.gov
Renee Frandson/Falecia Smith
Renee.Frandson@cms.hhs.gov /
Falecia.Smith@cms.hhs.gov
Iris Allen
Iris.Allen@cms.hhs.gov
Tanya Pulley
Tanya.Pulley@cms.hhs.gov
Ethan Moore
Ethan.Moore@cms.hhs.gov
Tanya Pulley
Tanya.Pulley@cms.hhs.gov
Tanya Pulley
Tanya.Pulley@cms.hhs.gov
Audrey Cassidy Audrey Cassidy
Audrey.Cassidy@cms.hhs.gov
Lisa Jones/Robin Preston
Lisa.Jones@cms.hhs.gov /
Robin.Preston@cms.hhs.gov
Audrey Cassidy
Audrey.Cassidy@cms.hhs.gov
Jason Berry
Jason.Berry@cms.hhs.gov

State
New York
North Carolina
North Dakota
Ohio
Oklahoma
Oregon
Pennsylvania

Regional Office Lead
Nicole McKnight
Nicole.McKnight@cms.hhs.gov
Elaine Elmore
Elaine.Elmore@cms.hhs.gov
Kristin Michel
Kristin.Michel@cms.hhs.gov
Christine Davidson
Christine.Davidson@cms.hhs.gov
Suzette Seng
Suzette.Seng@cms.hhs.gov
Gary Ashby
Gary.Ashby@cms.hhs.gov
Mary McKeon
Mary.McKeon@cms.hhs.gov

Puerto Rico

Ivelisse Salce
Ivelisse.Salce@cms.hhs.gov

Rhode Island

Lynn DelVecchio
Lynn.Delvecchio@cms.hhs.gov

South Carolina
South Dakota
Tennessee
Texas

Maria Drake
Maria.Drake@cms.hhs.gov
Laurie Jensen
Laurie.Jensen@cms.hhs.gov
Kenni Howard
Kenni.Howard@cms.hhs.gov
Cheryl Rupley
Cheryl.Rupley@cms.hhs.gov

US Virgin Islands

Ivelisse Salce
Ivelisse.Salce@cms.hhs.gov

Utah

Mandy Strom
Mandy.Strom@cms.hhs.gov

Vermont

Tom Schenck
Tom.Schenck@cms.hhs.gov

Virginia
Washington
West Virginia

Peggi Kosherzenko
Margaret.Kosherzenko@cms.hhs.gov
Rick Dawson
Rick.Dawson@cms.hhs.gov
Peggi Kosherzenko
Margaret.Kosherzenko@cms.hhs.gov

Central Office Lead
Audrey Cassidy
Audrey.Cassidy@cms.hhs.gov
Iris Allen
Iris.Allen@cms.hhs.gov
Ethan Moore
Ethan.Moore@cms.hhs.gov
Renee Frandson/Falecia Smith
Renee.Frandson@cms.hhs.gov /
Falecia.Smith@cms.hhs.gov
Jason Berry Jason Berry
Jason.Berry@cms.hhs.gov
Jason Berry Jason Berry
Jason.Berry@cms.hhs.gov
Ethan Moore Ethan Moore
Ethan.Moore@cms.hhs.gov
Audrey Cassidy/Tanya Pulley
Audrey.Cassidy@cms.hhs.gov /
Tanya.Pulley@cms.hhs.gov
Lisa Jones/Robin Preston
Lisa.Jones@cms.hhs.gov /
Robin.Preston@cms.hhs.gov
Iris Allen
Iris.Allen@cms.hhs.gov
Ethan Moore
Ethan.Moore@cms.hhs.gov
Iris Allen
Iris.Allen@cms.hhs.gov
Jason Berry Jason Berry
Jason.Berry@cms.hhs.gov
Audrey Cassidy/Tanya Pulley
Audrey.Cassidy@cms.hhs.gov
/Tanya.Pulley@cms.hhs.gov
Lisa Jones/Falecia Smith
Lisa.Jones@cms.hhs.gov /
Falecia.Smith@cms.hhs.gov
Lisa Jones/Tanya Pulley
Lisa.Jones@cms.hhs.gov /
Tanya.Pulley@cms.hhs.gov
Ethan Moore
Ethan.Moore@cms.hhs.gov
Jason Berry
Jason.Berry@cms.hhs.gov
Ethan Moore
Ethan.Moore@cms.hhs.gov

State

Regional Office Lead

Wisconsin

Charles Friedrich
Charles.Friedrich@cms.hhs.gov

Wyoming

Cindy Riddle
Cynthia.Riddle@cms.hhs.gov

Central Office Lead
Renee Frandson/Falecia Smith
Renee.Frandson@cms.hhs.gov /
Falecia.Smith@cms.hhs.gov
Lisa Jones/Falecia Smith
Lisa.Jones@cms.hhs.gov /
Falecia.Smith@cms.hhs.gov

